MEMORANDUM OPINION
                                    No. 04-12-00167-CV

                                        Israel LOPEZ,
                                           Appellant

                                              v.

                  BASIC ENERGY SERVICES, L.P. and Jaime Villarreal,
                                  Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-10-226
                         Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:      Sandee Bryan Marion, Justice
              Phylis J. Speedlin, Justice
              Rebecca Simmons, Justice

Delivered and Filed: May 16, 2012

DISMISSED

       The appellant has filed an agreed motion to dismiss this appeal. We grant the motion and
dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).


                                                          PER CURIAM